      Case 2:19-cv-00186-MHT-SMD Document 14 Filed 04/25/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

SHEKELA JONES FIELDER,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )      CASE NO. 2:19-cv-186-GMB
THE HOTEL AT AUBURN                           )
UNIVERSITY AND DIXON                          )
CONFERENCE CENTER, and                        )
LEE STAFFING, INC.,                           )
                                              )
       Defendants.                            )

                                         ORDER

       Before the court is Plaintiff’s Second Amended Complaint. Doc. 13. Under Rule

15 of the Federal Rules of Civil Procedure, plaintiffs are permitted to file one amended

complaint without seeking leave of the court or the opposing party. Fed. R. Civ. P. 15(a)(1).

Here, Plaintiff filed one amended complaint (Doc. 6) without leave of court pursuant to

Rule 15(a)(1)(A). She now has filed a second amended complaint without leave of court.

Accordingly, the Clerk of the Court is DIRECTED to STRIKE Plaintiff’s Second Amended

Complaint (Doc. 13) from the record.

       If Plaintiff seeks leave to amend her complaint a second time, she may file a motion,

attaching the proposed amended complaint, no later than May 2, 2019.

       DONE this 25th day of April, 2019.
